Citation Nr: 1426413	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-48 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for hypertension.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for throat cancer.  

6.  Entitlement to service connection for heart problems, to include heart attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional pertinent documents.  

The Veteran's claims for diabetes and hypertension were originally denied in an October 2008 rating decision.  This decision went unappealed and became final.  38 U.S.C.A. § 7105 (West 2002).  The Veteran filed to reopen his claim in November 2009.  The AOJ declined to reopen these claims.  

The issues of entitlement to service connection for diabetes mellitus, hypertension, throat cancer and heart problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Service connection for a diabetes and hypertension were each denied in an August 2008 rating decision.  The Veteran was provided with notice of those decisions and apprised of his appellate rights but did not timely disagree.  

2.  The evidence added to the record since the August 2008 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claims of service connection for diabetes and hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in November 2009 addressed all notice elements required by Kent.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time.  


New and Material Evidence

The Veteran seeks to reopen his claims of service connection for diabetes and hypertension.  The original claims were denied in an October 2008 rating decision, went unappealed and became final.  38 C.F.R. § 20.1103.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

Both the issues of reopening and service connection are before the undersigned because it is Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the August 2008 rating decision, the relevant evidence consisted only of service treatment records.  There was evidence of concurrent VA outpatient treatment, but it was not yet associated with the claims file.  Subsequent to that rating decision, VA medical center records, private medical records, Veteran statements, articles concerning contaminants at Andersen Air Force Base and a hearing transcript containing further Veteran statements have been associated with the claims file.  In the hearing, the Veteran stated that he received Social Security benefits.  

The evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, namely, possible exposure to herbicides and possible evidence of a medical nexus between the Veteran's disabilities and service.  


ORDER

New and material evidence has been received to reopen the claim of service connection for diabetes mellitus; to that extent only, the appeal is granted.

New and material evidence has been received to reopen the claim of service connection for hypertension; to that extent only, the appeal is granted.  



REMAND

The Board must remand the case to fulfill its duty to assist the Veteran.  

At the Veteran's July 2013 hearing he testified that he receives Social Security Administration benefits.  No Social Security medical records are associated with the claims file.  As Social Security records could provide medical evidence related to the Veteran's claimed disabilities, they are relevant to the appealed issue, and they must be secured.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help substantiate the Veteran's claim).  38 C.F.R. § 3.159.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  In anticipation of potentially relevant findings in these medical records, the Board will also be requesting a VA medical examination in conjunction with this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration must be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  The AOJ must also make efforts to obtain relevant VA treatment records for the period since June 2010.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

3.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

4.  Thereafter, the AOJ should schedule the Veteran for a VA medical examination, with an appropriate medical professional, to ascertain the nature and likely etiology of any diagnosed disability relating to the claimed diabetes mellitus, hypertension, throat cancer, and heart problems/heart attacks.  The examiner should have access to the claims file and Virtual VA in conjunction with the examination and should address such review in the examination report.  The examiner should elicit from the Veteran and record a complete medical history.  All indicated tests and studies should be completed.  After reviewing the entire record, and examining the Veteran, the examiner should opine as to each of the four claimed disabilities:  

Is it at least as likely as not (i.e., is there a 50 percent probability or greater) that any current disability is related to an injury or other event or incident of the Veteran's period of active service? 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings as appropriate. 

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


